DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The terms “the training images of correct and incorrect answers” (claim 1, lines 7-8; claim 9, lines 7-8; claim 10, lines 8-9), “the training image of the correct answer” (claim 1, lines 13 & 16-17; claim 5, line 3; claim 8, lines 3-4; claim 9, lines 12-13; claim 10, line 14; claim 10, lines 18-19), “the training image of correct answer” (claim 1, lines 11-12 & 17-18; 
Allowable Subject Matter
Claims 1-10, insofar as they are understood, would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:
Re claims 1 & 9-10 (and dependent claims 2-8), the art of record does not teach or suggest the recited calculation of a classification score based on a neural network with layer coefficients determined to calculate a similarity of an image to correct and incorrect answer training images, calculation of an anomaly score based on a constructed function approximator based on a correct answer training image indicating a difference between an image and a correct answer training image, and identification of an image as good or bad based on the classification score similarity to the correct answer training image and the anomaly score.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Fuchs, Li, Suresh, and Peng disclose examples of image classification learning networks.
Any inquiry concerning the contents of this communication or earlier communications from the examiner should be directed to Stephen M. Brinich at 571-272-7430 (voice) or 571-273-7430 (fax).
Any inquiry relating to the status of this application, entry of papers into this application, or other any inquiries of a general nature concerning application processing should be directed to the Tech Center 2600 Customer Service center at 571-272-2600 or to the USPTO Contact Center at 800-786-9199 or 571-272-1000.
The examiner can normally be reached on weekdays 7:30-4:00 Eastern Time.
If attempts to contact the examiner and the Customer Service Center are unsuccessful, supervisor Claire Wang can be contacted at 571-270-1051.

/Stephen M Brinich/
Examiner, Art Unit 2663